DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: a treatment volume (105), a 1st OAR (108), an Nth OAR (109), and a block (403) in FIG. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A method comprising: 
by a control circuit: 
accessing historical information regarding a plurality of previously optimized radiation treatment plans corresponding to a plurality of different patients; 
processing the historical information to determine a relative importance of a plurality of clinical goals; and
facilitating a development of a particular radiation treatment plan for a particular patient as a function, at least in part, of the relative importance of the plurality of clinical goals.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The method of claim 1, wherein the historical information includes, at least in part, contemporaneous user-identified clinical goals and corresponding radiation dose information for at least some of the plurality of previously optimized radiation treatment plans.
Appropriate correction is required.
Claims 3-5 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The method of claim 1, wherein processing the historical information to determine a relative importance of a plurality of clinical goals includes automatically prioritizing the plurality of clinical goals (a limitation previously recited in claim 1) with respect to the relative importance.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The method of claim 3, wherein automatically prioritizing the plurality of clinical goals with respect to the relative importance includes prioritizing the plurality of clinical goals as a function of: 
contemporaneous user-identified clinical goals; 
an acceptance a usage in providing a radiation treatment to a corresponding patient; and 
a frequency .
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The method of claim 3, wherein automatically prioritizing the plurality of clinical goals with respect to the relative importance includes prioritizing frequently-used clinical goals higher than less-frequently used clinical goals.
Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities: 
Claim 6 should be amended as follows:
6. (Proposed Amendments) The method of claim 1, wherein the control circuit is further configured as a radiation treatment plan recommendation resource, and wherein the method further comprises, by the control circuit, accessing a database of radiation treatment plan formulation content items including at least one of a radiation treatment plan template, an auto-planning algorithm, and an auto-segmentation algorithm, and recommending at least a particular one of the radiation treatment plan formulation content items to a user seeking to prepare a radiation treatment plan for a particular patient.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The method of claim 6, wherein recommending at least a particular one of the radiation treatment plan templates comprises recommending the at least a particular one of the radiation treatment plan templates as a function of at least one of: 
a user-based behavior; and 
a non-user-based behavior.
Appropriate correction is required.
Claims 8-10 are objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The method of claim 1, wherein the control circuit is further configured to, when presenting a plurality of automatically-generated radiation treatment plans to a user as candidate radiation treatment plans for a particular patient, also co-presenting an opportunity for the user to signal to a remote entity both that none of the plurality of automatically- generated radiation treatment plans are acceptable and that the user will instead employ a user-generated radiation treatment plan for the particular patient.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The method of claim 8, wherein the opportunity comprises a single user-assertable button.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The method of claim 8, wherein the opportunity further includes an opportunity by which the user submits information regarding specifics of the user-generated radiation treatment plan to the remote entity.
Appropriate correction is required.
Claims 11-20 are objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) An apparatus comprising: 
a control circuit configured to: - 18 -Attorney Docket No. 8632-149124-US (2020-103) 
access historical information regarding a plurality of previously optimized radiation treatment plans corresponding to a plurality of different patients; 
process the historical information to determine a relative importance of a plurality of clinical goals; and
facilitate a development of a particular radiation treatment plan for a particular patient as a function, at least in part, of the relative importance of the plurality of clinical goals.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The apparatus of claim 11, wherein the historical information includes, at least in part, contemporaneous user-identified clinical goals and corresponding radiation dose information for at least some of the plurality of previously optimized radiation treatment plans.
Appropriate correction is required.
Claims 13-15 are objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The apparatus of claim 11, wherein the control circuit is configured to process the historical information to determine a relative importance of a plurality of clinical goals by, at least in part, automatically prioritizing the plurality of clinical goals (a limitation previously recited in claim 11) with respect to the relative importance (a limitation previously recited in claim 11).
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The apparatus of claim 13, wherein the control circuit is configured to automatically prioritize the plurality of clinical goals with respect to the relative importance by, at least in part, prioritizing the plurality of clinical goals as a function of: 
contemporaneous user-identified clinical goals; 
an acceptance a usage in providing a radiation treatment to a corresponding patient; and 
a frequency .
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The apparatus of claim 13, wherein the control circuit is configured to automatically prioritize the plurality of clinical goals with respect to the relative importance by, at least in part, prioritizing frequently-used clinical goals higher than less-frequently used clinical goals.
Appropriate correction is required.
Claims 16 and 17 are objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The apparatus of claim 11, wherein the control circuit is further configured as a radiation treatment plan recommendation resource that accesses a database of radiation treatment plan formulation content items including at least one of a radiation treatment plan - 19 -Attorney Docket No. 8632-149124-US (2020-103) template, an auto-planning algorithm, and an auto-segmentation algorithm, and recommends at least a particular one of the radiation treatment plan formulation content items to a user seeking to prepare a radiation treatment plan for a particular patient.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The apparatus of claim 16, wherein recommending at least a particular one of the radiation treatment plan formulation content items comprises recommending the at least a particular one of the radiation treatment plan formulation content items as a function of at least one of: 
a user-based behavior; and 
a non-user-based behavior.
Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The apparatus of claim 11, wherein the control circuit is further configured to, when presenting a plurality of automatically-generated radiation treatment plans to a user as candidate radiation treatment plans for a particular patient, also co-presenting an opportunity for the user to signal to a remote entity both that none of the plurality of automatically- generated radiation treatment plans are acceptable and that the user will instead employ a user-generated radiation treatment plan for the particular patient.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The apparatus of claim 18, wherein the opportunity comprises a single user-assertable button.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities: 
Claim 20 should be amended as follows:
20. (Proposed Amendments) The apparatus of claim 18, wherein the opportunity further includes an opportunity by which the user submits information regarding specifics of the user-generated radiation treatment plan to the remote entity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, and 17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a limitation “the radiation treatment plan templates” in lines 1-2 and 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 6 recites a limitation “radiation treatment plan formulation content items” in line 3.
Claim 8 recites a limitation “the control circuit is further configured to” in line 1, which renders the claim indefinite.  The claim fails to set forth a function of the control circuit.

Claim 17 recites a function in lines 1-6, which renders the claim indefinite because the boundaries of the functional language are unclear.  
During examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including explaining the BRI of any functional language. When 35 U.S.C. 112(f) is invoked, the BRI of the “means-plus-function” limitation is restricted to a corresponding structure in the supporting disclosure, and its equivalents (a corresponding specification that identifies and links a structure, material, or act to the function recited in the claim is considered to be part of the claim limitation). When 35 U.S.C. 112(f) is not invoked and an element is recited along with a function, that element is construed as being capable of performing the function – in other words, the BRI of that element is limited by the function. 
It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill in the art can determine what structure, material, or act in the claim performs this function; whether the limitation has well defined boundaries or only expresses a problem solved or intended result; and what an anticipatory reference would need to disclose in order to satisfy this claim limitation. These considerations are not all-inclusive or limiting.
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the recited function; (b) sufficient to perform the entire function recited in the claim limitation; and (c) clearly linked to the function in the written description. When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the boundaries of the claim scope sought. In making a rejection, the examiner must identify the specific claim language that is indefinite, and explain why that language renders the boundaries of the claim unclear. When possible, the examiner should suggest how the indefiniteness issues may be resolved.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., a control circuit, so it is unclear whether the function requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP § 2173.05(g) for more information.
The limitation is unclear because it merely states a function (i.e., the wherein clause) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., a control circuit, so it is unclear whether the function requires some other structure or is simply a result of operating the apparatus in a certain manner.

Claim 18 recites a limitation “the control circuit is further configured to” in line 1, which renders the claim indefinite.  The claim fails to set forth a function of the control circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Löf (U. S. Patent No. 11,167,150 B2) disclosed a selection of radiotherapy treatment plans.
Sjölund (U. S. Patent No. 11,056,243 B2) disclosed systems and methods for optimizing treatment planning.
Eriksson et al. (U. S. Patent No. 11,020,615 B2) disclosed computing a a dose distribution in a radiotherapy.
Laaksonen et al. (U. S. Patent No. 10,850,120 B2) disclosed selecting a dose-prediction model based on clinical goals.
Ruokokoski et al. (U. S. Patent No. 10,792,514 B2) disclosed an automatic generation of optimization objectives of a radiation treatment plan.
Hartman et al. (U. S. Patent No. 10,762,167 B2) disclosed a decision support tool for choosing treatment plans.
Nord et al. (U. S. Patent No. 10,744,342 B2) disclosed an apparatus to facilitate an administration of a knowledge-based radiation treatment plan.
Kuusela et al. (U. S. Patent No. 10,661,096 B2) disclosed a therapeutic radiation treatment.
Kuusela et al. (U. S. Patent No. 10,653,893 B2) disclosed a radiation treatment based upon a user specification of at least one training feature of a custom DVH estimation model.
Nord et al. (U. S. Patent No. 10,489,556 B2) disclosed a method and an apparatus pertaining to an automated multi-step radiation-treatment plan development.
Purdie et al. (U. S. Patent No. 10,475,537 B2) disclosed a method and a system for automated quality assurance and automated treatment planning in a radiation therapy.
Kauppinen et al. (U. S. Patent No. 10,252,081 B2) disclosed an apparatus and a method using an automatic generation of a base dose.
Sjölund et al. (U. S. Patent No. 10,046,177 B2) disclosed a system and a method for automatic treatment planning.
Carpenter et al. (U. S. Patent No. 9,925,391 B2) disclosed a multi-objective radiation-therapy selection system and a method.
Cordero Marcos et al. (U. S. Patent No. 9,827,445 B2) disclosed an automatic creation and a selection of dose-prediction models for treatment plans.
Hartman et al. (U. S. Patent No. 9,409,039 B2) disclosed systems and methods for an automatic creation of dose-prediction models and therapy treatment plans as a cloud service.
Grimm (U. S. Patent No. 9,192,782 B1) disclosed a system and a method for evaluating acceptable dose ranges for radiation treatments of a body tissue.
Kilby et al. (U. S. Patent No. 8,180,020 B2) disclosed sequential optimizations for treatment planning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884